Citation Nr: 9924590	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and G.M.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran had active service from 
February 1945 to July 1946.  At present, after remand to the 
RO for additional development, the veteran's case is once 
again before the Board for appellate review. 


FINDINGS OF FACT

1.  In a May 1989 rating decision, the RO denied the veteran 
service connection for bilateral hearing loss, tinnitus, and 
Meniere's disease; this decision is final. 

2.  Evidence associated with the claims folder since the May 
1989 rating decision which relates to the issues of service 
connection for bilateral hearing loss and tinnitus, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of these claims.

3.  Evidence associated with the claims folder since the May 
1989 rating decision which relates to the issue of service 
connection for Meniere's disease, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of these claims.

4.  The veteran's claim of service connection for Meniere's 
disease is well grounded. 


CONCLUSIONS OF LAW

1.  The May 1989 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).

2.  The evidence received since the May 1989 rating decision, 
which relates to the issues of service connection for 
bilateral hearing loss and tinnitus, is not new and material, 
and thus, these claims are not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The evidence received since the May 1989 rating decision, 
which relates to the issue of service connection for 
Meniere's disease, is new and material, and thus, such claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).

4.  The veteran's claim of service connection for Meniere's 
disease is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed May 1989 rating decision, the RO denied 
service connection for bilateral hearing loss, tinnitus, and 
Meniere's disease.  At present, as the veteran is contending 
his claimed disorders are related to an in-service blast 
injury, and as he is currently attempting to reopen his 
claims, his case is before the Board for appellate review.  
However, because the May 1989 RO decision is final, the 
veteran's claims may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West 12 Vet. App. 203 (1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (the Court), citing Elkins v. West 12 Vet. App. 209 
(1999) (en banc), held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, since the May 1989 final adjudication, the 
additional evidence in the file which is related to the 
issues on appeal includes medical records from the Norfolk 
Medical Group dated from April 1984 to July 1989.  These 
records indicate the veteran reported his ears were plugged 
and complained of dizziness, and note he was treated for the 
removal of heavy wax in the ear channels.  In addition, 
medical records from Pradip K. Mistry, M.D., dated from 
December 1988 to January 1995 reveal the veteran was treated 
for a history of sinus drainage with productive cough, 
ringing and buzzing in the right ear, and high frequency 
sensorineural hearing loss bilaterally.

Records from the Omaha VA Medical Center (VAMC) dated 
February 1995 show the veteran was followed up for hearing 
loss and disequilibrium for the past 50 years, and note the 
veteran reported that a six inch gun went off near the 
veteran.  Additionally, August 1998 notations indicate the 
veteran had diagnoses of bilateral sensorineural hearing 
loss, and tinnitus; and imbalance likely secondary to 
vestibular trauma.

Furthermore, the additional evidence includes copies of 
medical articles/treatises discussing some diseases of the 
ear.  In this regard, the Board notes that, in Sacks v. West, 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that a medical article including generic statements to the 
effect that a medical condition or disease is characterized 
by certain symptomatology is insufficient to establish a 
nexus between the medical condition and the purported 
symptomatology.  Such evidence would not provide a link 
because it fails to address the likelihood that a person who 
had manifested a particular symptom would later be found to 
have the disease in question.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).  As such, the submitted medial 
articles/treatises, when considered alone or in conjunction 
with all of the evidence of record, are not so significant 
that they must be considered in order to fairly decide the 
merits of these claims.

Lastly, the record includes various statements, made in 
correspondence and during the appeal hearings, by the 
veteran, his wife, his sister, his daughter, [redacted]
and his representative tending to link the veteran's claimed 
disorders to his service.  Specifically, the veteran 
indicates that his claimed disorders are related to the 
unauthorized firing of six inch turret guns aboard the U.S.S. 
Wilkes-Barre on or about May 1946.  In this respect, while 
the Board acknowledges the sincerity of these statements, the 
Board finds that these statements are not probative of the 
ultimate issue in this case, which is whether the claimed 
disorders are related to the veteran's period of service, 
because none of the mentioned individuals possess the medical 
training and expertise necessary to offer a medical opinion.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994) (noting that 
it is the province of trained health care professionals to 
enter conclusions that require medical knowledge.)  As these 
individuals are laypersons, they lack the medical training 
and expertise necessary to render an opinion linking the 
veteran's claimed disorders to his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  And hence, where 
as here, the resolution of an issue turns on a medical 
matter, lay evidence, without more, cannot serve as a 
predicate upon which to reopen the previously denied claims.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995).

After a review of the additional evidence submitted 
subsequent to the May 1989 RO's denial, the Board finds that 
the veteran has not submitted new and material evidence which 
would allow a reopening of the claims of service connection 
for bilateral hearing loss and tinnitus.  Essentially, what 
was missing at the time of the May 1989 rating decision, and 
what continues to be missing, is competent medical evidence 
indicating that the veteran's current bilateral hearing loss 
and tinnitus are linked to his service.  The additional 
evidence submitted, when considered alone or in conjunction 
with all of the evidence of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims.  Thus, as the evidence 
submitted is not "new and material" as contemplated by law, 
this evidence does not provide a basis to reopen the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

However, the Board also finds that the August 1998 medical 
notations from the Omaha VAMC, when considered alone or in 
conjunction with all of the evidence of record, are so 
significant that must be considered in order to fairly decide 
the merits of the veteran's claim of service connection for 
Meniere's disease.  As such, this evidence is "new and 
material" as contemplated by law, and provides a basis to 
reopen this claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  Additionally, the Board finds that the 
veteran's claim of service connection for Meniere's disease 
is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).  However, as additional 
development is necessary prior to final adjudication on the 
merits, the veteran's claim is remanded to the RO for such 
development.



ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for bilateral hearing loss, 
and the benefit sought on appeal is denied.

New and material evidence has not been submitted to reopen 
the claim of service connection for tinnitus, and the benefit 
sought on appeal is denied.

New and material evidence having been submitted, the claim 
for service connection for Meniere's disease is reopened; the 
appeal is granted to this extent only.


REMAND

As previously noted, the Board finds that the claim of 
entitlement to service connection for Meniere's disease is 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  
However, as the Board deems that further development of the 
veteran's claim is necessary prior to final adjudication, the 
claim is remanded to the RO for such development.  

Once the claimant has established that he or she has a well 
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  More importantly, the law is clear 
that, after a claim is determined to be well grounded, the 
veteran may be considered for a VA examination, pursuant to 
38 C.F.R. § 3.326 (1998); see Slater v. Brown, 9 Vet. App. 
240, 244 (1996).  

In this regard, the Board notes that the veteran is currently 
service connected for the residuals of right ear otitis media 
with perforated eardrum.  Thus, given the veteran is service 
connected for the residuals of right ear otitis media with 
perforated eardrum, and his August 1998 diagnosis from the 
Omaha VAMC of imbalance likely secondary to vestibular 
trauma, the Board finds that the veteran should be afforded 
an additional VA examination in order to clarify his current 
diagnosis and to better determine the severity and etiology 
of any such diagnosis. 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
currently present disorder characterized 
by dizziness and/or imbalance.  All 
indicated studies should be performed, 
and the claims folder must be made 
available to the examiner for review.  
Based upon the examination results, a 
review of the claims folder, and 
consideration of the veteran's medical 
history, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
symptomatology characterized by 
dizziness/imbalance is related to the 
veteran's service connected residuals of 
right ear otitis media with perforated 
eardrum, or is otherwise related to his 
period of service.  The examiner must 
include the complete rationale for all 
opinions and conclusions expressed. 

2.  Thereafter, after ensuring that the 
directives of this remand have been fully 
satisfied, the RO should de novo 
adjudicate the issue of service 
connection for Meniere's disease.  In 
making its determination, the RO should 
review all the relevant evidence in the 
claims file.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







